Citation Nr: 1740080	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO.  15-43 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Amanda Baker, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1954 to January 1984, to include combat service as discussed below.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The evidence is at least evenly balanced as to whether a bilateral hearing loss disability is related to in-service acoustic trauma.


CONCLUSION OF LAW

With reasonable doubt resolved in favor of the Veteran, a bilateral hearing loss disability was incurred in service.  38 U.S.C.A. §§ 1110, 1154(b), 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.304(d), 3.385 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board finds that VA has satisfied the duties to notify and assist, as required by the Veterans Claims Assistance Act of 2000.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with adjudication of the appeal given the fully favorable nature of the Board's decision with regard to this claim.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and an in-service precipitating disease, injury or event.  Fagan v. Shinseki, 573 F.3d 1282, 1287   (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).  Consistent with this framework, service connection is warranted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

When a veteran has engaged in combat with the enemy, satisfactory lay or other evidence "shall be accepted as sufficient proof of service connection" for certain diseases or injuries, even if "there is no official record of such incurrence or aggravation in such service."  38 U.S.C.A. § 1154(b).  This statute does not eliminate the need for evidence of a nexus; it merely reduces, for veterans who have engaged in combat with the enemy, the burden of presenting evidence of incurrence or aggravation of an injury or disease in service.  Collette v. Brown, 82 F.3d 389, 392 (Fed.Cir.1996) ("Section 1154(b) does not create a statutory presumption that a combat veteran's alleged disease or injury is service-connected"). 

On the February 2014 VA examination, audiometric tests showed thresholds of at least 40 decibels at least one of the frequencies in each ear.  The Veteran has thus met the current disability requirements for his claim.

The Veteran contends that his current bilateral hearing loss disability began during service as a result of exposure to artillery firing and helicopters during combat in the Republic of Vietnam.  See November 2015 VA Form 9, August 2017 Informal Hearing Presentation.  

Personnel records document service in the Republic of Vietnam from September 1964 to September 1965.  The Veteran's DD-214 indicates that his military occupational specialty was an air defense artillery and research and development coordinator.  He received the Combat Infantryman Badge, which indicates that the Veteran engaged in combat with the enemy.  See VA Adjudication Procedures Manual, IV.ii.1.D.1.e (updated March 31, 2017) (list of Decorations that are evidence of combat participation).

The finding that the Veteran engaged in combat is significant because it allows a combat veteran to use "satisfactory lay or other evidence" to establish that he was injured or incurred a disability while on active duty, even in cases where "there is no official record" that such injury or disability occurred.  Reeves v. Shinseki, 682 F.3d 988, 998 (Fed. Cir. 2012) (quoting 38 U.S.C.A. § 1154(b)).  The Board therefore accepts the Veteran's statements that he suffered acoustic trauma in service.  Moreover, the fact that the claimed cause of the hearing loss, i.e., acoustic trauma from artillery firing, helicopters and related noise, is therefore established by the Veteran's statements, does not prevent him from also invoking section 1154(b) presumption in order to show that he incurred the disability itself while in service.  Reeves, 682 F.3d at 999.

Based on the Veteran's statements, VA examination, and by applying 38 U.S.C.A. § 1154(b), the Board concludes that the Veteran sustained acoustic trauma during combat operations.  The remaining issue is whether the current hearing loss disability is related to the acoustic trauma.  Moreover, the Board finds that, given the application of 38 U.S.C.A. § 1154(b) as explained in Reeves, the Veteran's lay statements along with the other evidence above provides a sufficient basis to conclude that his current hearing loss disability is related to the acoustic trauma he suffered in service.  The Board acknowledges the February 2014 VA examiner's opinion that the Veteran's hearing loss is not related to service because there were no complaints of hearing loss in service treatment records.  The Board finds that this opinion is flawed because it largely relied on the absence of medical evidence in reaching its conclusion and failed to discuss the Veteran's complaints of continuous hearing loss due to noise exposure during combat service.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 n. 1 (Fed. Cir. 2006) (noting that VA's examiner's opinion, which relied on the absence of contemporaneous medical evidence, "failed to consider whether the lay statements presented sufficient evidence of the etiology of [the veteran's] disability such that his claim for service connection could be proven without contemporaneous medical evidence").  The absence of complaints in the service treatment records is irrelevant to consideration of whether this combat Veteran incurred a hearing loss disability in service, as the combat provisions of 38 U.S.C.A. § 1154(b) exists precisely because the absence of medical records is expected due to combat conditions.  Reeves, 682 F.3d at 998 (Congress enacted the combat provisions of 1154(b) because of its concern that combat veterans faced "major obstacle[s]" when seeking to assemble the medical records necessary to establish that they suffered an injury or disease while in service. H.R. Rep. No. 1157, at 3 (1941)).  In many instances, medical records do not survive combat conditions. Id.

The evidence is thus at least evenly balanced as to whether the Veteran's current bilateral hearing loss disability is related to his in-service acoustic trauma.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to service connection for bilateral hearing loss disability is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for bilateral hearing loss is granted.



____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


